Citation Nr: 0109330	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-08 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brother





ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to July 
1968.  

The current appeal arose from a March 2000 Hearing Officer's 
decision at the Department of Veterans' Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Fort Harrison, Montana.  
The Hearing Officer granted service connection for PTSD and 
assigned a 30 percent disability evaluation effective from 
June 15, 1998, the date of the claim.  The veteran and his 
brother had previously provided oral testimony before the 
Hearing Officer in April 1999, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The probative evidence of record shows that PTSD is 
productive of disablement compatible with not more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally function 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records show that the veteran served in the Republic 
of Vietnam from July 1967 to July 1968.  Service medical 
records dated in February 1968 show he was wounded by hostile 
force rocket fragments and was awarded the Purple Heart.  

VA Medical Center (MC) psychiatry outpatient reports in June 
1998 show that the veteran had pressured speech and was upset 
over demands being placed on him by his parole officer.  He 
reported sleeping three or four hours at a time.  He stated 
that he slept until 3:00 AM, then awakened with nothing to 
do, and experienced cravings to use drugs.  His Global 
Assessment of Functioning (GAF) Score was 60.  

In addition, in June 1998 the veteran underwent the Beck 
Depression Inventory, which suggested that he had a moderate 
to severe level of depression.  During the examination he 
reported that he had a moderate to heavy level of combat 
exposure in Vietnam.  However, the examiner noted that his 
responses on the Mississippi Scale were mildly supportive of 
that diagnosis and the MMPI and PTSD Scale did not give much 
support.  The examiner further noted that his depression 
appeared to be related to his current efforts to stay drug 
free, without making significant changes in his behavior.  He 
was diagnosed under Axis I with poly-drug dependence in 
remission.  His Axis II diagnosis was antisocial personality 
disorder.  His Axis IV diagnosis in pertinent part, was 
moderate stress and his GAF was 60.  

VAMC psychiatry outpatient reports in August 1998 show 
complaints due to the lack of his inability to drive a truck, 
as a result of anxiety since Vietnam.  He reported that he 
had recurrent nightmares, dreams, intrusive memories, 
irritability, anxiety, and avoidance.  Mental status 
examination disclosed that he was anxious, but essentially 
euthymic.  He had no suicidal plans or intents.  He was 
diagnosed with PTSD, anxiety disorder, history of 
polysubstance abuse and dependency, adjustment disorder with 
anxiety secondary to release from prison and history of abuse 
of prescription medications.

A September 1998 VA psychiatric examination report shows the 
veteran reported that he had been self-medicating since 1968, 
and had been seen in psychiatry services for various 
psychiatric difficulties since 1981.  He further reported 
that he was divorced after seventeen years of marriage, and 
had four children.  He stated that since 1968, he had worked 
in construction, and had had several jobs, which did not last 
for any lengthy of time.  He further stated that his job 
while in Vietnam was to haul jet fuel to various fire bases.  
He described being shot at while hauling jet fuel to a fire 
base where the individual next to him, who was a gunner in 
the truck, was shot, and he had to remove the man from his 
lap with half of his head gone.  He stated that he saw trucks 
being ruined, running over land mines, and being blown to 
pieces.  He also stated that he saw mountains of bodies from 
time to time.  

In addition, he reported that he did not sleep, was rather 
paranoid and took prescribed medications.  He claimed to have 
some hallucinations, and stated that he did not care for 
people after four to five minutes of an encounter with them.  
He disclosed that he had contemplated suicide, but did not 
have any particular plan or intent to act upon it.  He stated 
that he had some problems with memory loss in that his memory 
comes and goes.  Examination revealed that the veteran was 
able to maintain minimal personal hygiene, and was oriented 
to person, place, and time.  He did not have any difficulty 
with the rate or flow of speech.  He described having panic 
attacks two to three times a month wherein he got sweaty, 
clammy and felt that he had enough severity in the anxiety 
attack to detain him from functioning in a normal fashion 
during the day.  

Results of the Minnesota Multiphasic Personality Inventory 
(MMPI) indicated that individuals who obtained similar 
profiles as the veteran displayed depression and also 
agitation, which was generally characteristic of a 
situational stressor.  His diagnosis was character disorder.  
The examiner stated that a PTSD scale was very low, it was 
below what was considered to be average, and indicated that 
there was probably no PTSD at that particular time.  

The veteran's diagnosis under Axis I was depression.  His 
Axis II diagnosis was personality or character disorder.  His 
Axis IV diagnosis was moderate stressors to include previous 
prison time and difficult interpersonal relationships.  His 
GAF Scale was 50.

Psychiatry outpatient report of January 1999 indicated that 
the veteran was anxious, manipulative, avoidant, distorted, 
euthymic and ego-syntonic about situations.  He was not 
suicidal or homicidal.  He had no tremor and was able to have 
brief moments of connection.  He was diagnosed with anxiety 
secondary to narcotic withdrawal, mild to moderate, 
situational stress, possible PTSD and anti-social personality 
disorder.

Psychiatry evaluation in March 1999 revealed the veteran was 
anxious and had difficulty with giving a meaningful report 
due to defensiveness.  His mood was dysphoric but ego-
syntonic.  He was diagnosed with polysubstance abuse and 
dependency, anxiety disorder, elements of PTSD and GAF was 
55.  Subsequent mental status evaluations in March and April 
1999 indicated GAF scales of 60.

At his personal hearing in April 1999, the veteran testified 
that he served in Vietnam.  He indicated that he had obtained 
proof of his Purple Heart citation.  Hearing Transcript 
(Tr.), pp. 1-2.  He stated that he had been diagnosed with 
PTSD.  Tr., p. 4.  The veteran's brother testified that he 
noticed that the veteran had PTSD about twenty-three years 
earlier.  He stated that he noticed changes, and the veteran 
was not the same person he knew.  The changes were from good 
to bad.  He further stated that the veteran had been 
antisocial and it had gotten worse.  Tr., p. 3. 

A January 2000 VA psychiatric examination report shows the 
veteran disclosed that he had not been hospitalized or 
treated in any specialized PTSD treatment program.  It was 
noted that he was unemployed, had essentially no employable 
job skills and limited vocational rehabilitation capacities.  

It was further noted that he attempted to find jobs, but did 
very poorly keeping them, and interviewing due to his high 
anxiety level.  He lived with his son and daughter who take 
care of him.  In addition, he participated in a VA substance 
abuse group.

The veteran reported that he continued to have recurrent 
intrusive memories of his military experiences that occurred 
many times throughout each day.  He stated that he had 
anxiety attacks several times a week which had decreased in 
severity and intensity since being on medications.  He 
reported having flashbacks several times which mostly 
consisted of his driving in a truck on rural dirt roads that 
reminded him of being in a convoy in Vietnam.  He had 
recurrent dreams with anxiety themes.  He stated that 
whenever he looked in a mirror, he saw the facial scars that 
reminded him of the day of the enemy attack.  At times he 
became angry, irritable and confused.  He stated that he 
tried to avoid any talk about his military experiences, and 
avoided other veterans and veterans' organizations.

Mental status examination showed the veteran to be 
appropriately dressed with good hygiene.  His speech was 
slightly loud due to a hearing impairment, but it was not 
pressured.  His speech was well articulated.  He was friendly 
and cooperative during the examination.  His mood was anxious 
with a chronic dysthymic tone, but there was no acute 
depression.  He denied suicidal ideations.  He was rational, 
coherent and goal directed in his thought process.  There 
were no hallucinations or delusions.  He was alert, awake and 
oriented in all spheres.  

He had a direct impairment in his thought process.  His 
communication capacities were limited by his anxiety level 
and overall intellectual capacity.  His diagnosis, in 
pertinent part, was PTSD with predominant symptoms of anxiety 
and some degree of mild depression.  His GAF was 55.  



The examiner noted that the veteran had moderate to serious 
impairment in his social and occupational capacities.  He 
stated that some of the impairment was due to PTSD.  The 
examiner further noted that the veteran actually functioned 
at a lower grade than 55 when other diagnostic problems were 
factored in.

The examiner commented that he believed that the veteran met 
the criteria for PTSD on all counts.  He had been exposed to 
significant stressors which permanently altered his physical 
body and his emotional status.  The examiner stated that the 
veteran was bothered by memories and recurrent intrusive 
recollections.  He had chronic feelings of survivor guilt, 
anxiety, associated with flashbacks, limitations in his 
function throughout his adult life attributable to attempts 
to avoid associated memories and events.  

The examiner recommended that he be assigned a 10 to 20 
percent disability evaluation for PTSD.  He stated that he 
was more disabled psychiatrically than 10 or 20 percent, but 
some of the disabilities stemmed from factors that were not 
associated with his military or combat experiences.

In March 2000 the hearing officer granted service connection 
for PTSD and assigned a 30 percent disability evaluation, 
effective from June 15, 1998, the date of the claim.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  


The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  

The United States Court of Appeals for Veteran Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999), held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In that decision, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Thus, in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson, supra; 38 C.F.R. § 4.2 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 



A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).

A 70 percent evaluation is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
4.130, Diagnostic Code 9411 (2000).


The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5107).

Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
38 U.S.C.A. § 5103A(a)(1)-(3) (as amended by the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible, no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA of 2000, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A); See also Godwin v. Derwinski, 1 Vet. App. 
419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected PTSD.  

In that regard, the veteran was afforded VA examinations in 
September 1998 and January 2000.  Moreover, other evidence 
has been obtained which is probative of the disability at 
issue.  The Board is unaware of any additional evidence that 
has not already been requested and/or obtained that is 
pertinent to the veteran's appeal.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the 
M&ROC.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran and his representative have been 
afforded the opportunity to submit evidence and argument on 
the merits of the claim on appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claim by the M&ROC under the new law 
would only serve to further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Having 
determined that the duty to assist has been satisfied, the 
Board turns to an evaluation of the veteran's claim on the 
merits.

PTSD is rated in accordance with the provisions of 38 C.F.R. 
§ 4.130 (2000), Diagnostic Code 9411 which assesses the 
severity of the mental disorder in incremental ratings from 0 
to 100 percent.  The M&ROC assigned a rating of 30 percent 
for the veteran's service-connected PTSD.

The veteran has asserted that his service-connected PTSD 
warrants a higher evaluation than the 30 percent assigned.  
In order to warrant the next higher evaluation of 50 percent, 
the evidence must show that there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment , impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  

In this instance, upon careful review of the medical evidence 
the Board finds that a 50 percent evaluation is not 
warranted.  Inasmuch as the veteran alleges to have 
experienced panic attacks more than once a week, has limited 
communication capacities, and has difficulty acquiring and 
maintaining employment, it appears that some of the 
symptomatology for a higher evaluation is met.  However, the 
record shows that these symptoms are not solely attributable 
to the veteran's service-connected PTSD.  

The VA examiner in January 2000 clearly stated that only some 
of the veteran's psychiatric impairments were as a result of 
his service-connected PTSD.  The examiner opined that the 
veteran's is more disabled than 20 percent, but an evaluation 
greater than 20 percent was not warranted because some of his 
psychiatric disabilities stem from factors unrelated to his 
service-connected PTSD.  The evidence shows that the 
veteran's stressors include previous prison time and he has 
been diagnosed with anxiety secondary to narcotic withdrawal.



Moreover, the medical evidence shows that the veteran has 
recurrent intrusive memories of his military experiences 
which occur many times throughout each day, and anxiety 
attacks which occur several times a week; but, there is no 
indication that such symptoms have reduced his reliability or 
productivity occupationally and socially.  The record 
indicates that the veteran worked in April and May 1999.  
However, the VA examiner in January 2000 noted the veteran 
was unemployed and had no employable job skills and his 
vocational rehabilitation capacity was limited.  This 
evidence does not attribute the veteran's inability to 
maintain employment to his service-connected PTSD.  

The veteran's GAF has been reported to be between 50 and 60 
which is indicative of moderately severe symptoms with 
moderately severe difficulty with social and occupational 
functioning.  However, the evidence shows that the veteran 
generally functions satisfactorily in terms of routine 
behavior, self care and normal conversation.  On VA 
examination in January 2000 the veteran's personal appearance 
and hygiene were appropriate.  His speech was well 
articulated.  He was competent to manage his funds and the 
examiner noted that he had no restrictions on his daily 
function other than that he was admonished not to use drugs 
or alcohol.  

Based upon the foregoing, a 50 percent disability evaluation 
for PTSD is not warranted as the manifestations of the 
veteran's PTSD symptoms are reflective of a 30 percent 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In 
essence, it is determined that the veteran is not affected 
socially or occupationally from PTSD to a degree above the 
current rating.  Thus the veteran's PTSD disability does not 
warrant an evaluation in excess of 30 percent.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

